UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4278


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DERRICK JERELL STREETER,

                     Defendant - Appellant.


Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. William L. Osteen, Jr., District Judge. (1:18-cr-00374-WO-1)


Submitted: February 4, 2022                                       Decided: February 7, 2022


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Greensboro, North Carolina, for Appellant. Nicole Royer DuPre, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pursuant to a written plea agreement, Derrick Jerell Streeter pled guilty to being a

felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(e). The district

court sentenced Streeter below the advisory Sentencing Guidelines range to a term of 186

months’ imprisonment.       Streeter’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that there are no meritorious grounds for appeal,

but questioning whether the sentence is reasonable. Streeter has filed a pro se brief

challenging the validity of his guilty plea in light of Rehaif v. United States, 139 S. Ct.

2191 (2019). We affirm the criminal judgment.

       Because Streeter neither raised an objection during the Fed. R. Crim. P. 11 hearing

nor moved to withdraw his guilty plea in the district court, we review the plea colloquy

only for plain error. United States v. Sanya, 774 F.3d 812, 815 (4th Cir. 2014). To establish

plain error, Streeter “must show that: (1) an error occurred; (2) the error was plain; and (3)

the error affected his substantial rights.” United States v. Lockhart, 947 F.3d 187, 191 (4th

Cir. 2020) (en banc). In the guilty plea context, a defendant can establish that an error

affected his substantial rights by showing “a reasonable probability that, but for the error,

he would not have entered the plea.” United States v. Davila, 569 U.S. 597, 608 (2013)

(internal quotation marks omitted).

       “Before accepting a guilty plea, a trial court, through colloquy with the defendant,

must ensure that the defendant understands the nature of the charges to which the plea is

offered.” United States v. Williams, 811 F.3d 621, 622 (4th Cir. 2016); see Fed. R. Crim.

P. 11(b)(1)(G). Here, the district court did not advise Streeter that, with respect to his

                                              2
§ 922(g)(1) offense, the Government was required to “prove both that [Streeter] knew he

possessed a firearm and that he knew he belonged to the relevant category of persons barred

from possessing a firearm.” Rehaif, 139 S. Ct. at 2200). Although this error satisfies the

first two prongs of the plain error test, * see Greer v. United States, 141 S. Ct. 2090, 2096-

97 (2021), we conclude that the district court did not reversibly err in accepting Streeter’s

guilty plea because the error did not affect his substantial rights. Specifically, Streeter fails

to advance a sufficient argument that he would have presented credible evidence in the

district court that he did not know he was a felon when he possessed the firearm. Id. at

2100. Accordingly, he has not “carried the burden of showing a ‘reasonable probability’

that the outcome of the district court proceeding would have been different” but for the

district court’s error. Id.; see also Sanya, 774 F.3d at 816.

       We review Streeter’s sentence for reasonableness, applying an abuse-of-discretion

standard. United States v. Shephard, 892 F.3d 666, 670 (4th Cir. 2018).            This review

entails consideration of both the procedural and substantive reasonableness of the sentence.

Gall v. United States, 552 U.S. 38, 51 (2007). We must first review the sentence for

significant procedural error, such as improper calculation of the Guidelines range, reliance

on clearly erroneous facts, insufficient consideration of the 18 U.S.C. § 3553(a) factors,

and inadequate explanation of the sentence imposed. United States v. Lymas, 781 F.3d

106, 111-12 (4th Cir. 2015). If we find no procedural error, we then review the substantive

reasonableness of the sentence, considering “the totality of the circumstances” in assessing


       *
        The district court did not have the benefit of Rehaif, which issued after Streeter
was sentenced.

                                               3
the district court’s application of the § 3553(a) factors. United States v. Bollinger, 798

F.3d 201, 221 (4th Cir. 2015). We “apply a presumption of reasonableness to a sentence

within or below a properly calculated Guidelines range.” United States v. Vinson, 852 F.3d

333, 357 (4th Cir. 2017) (internal quotation marks omitted). This “presumption can only

be rebutted by showing that the sentence is unreasonable when measured against the 18

U.S.C. § 3553(a) factors.” Id. at 357-58 (internal quotation marks omitted).

       Our review of the record convinces us that Streeter’s sentence is both procedurally

and substantively reasonable. The district court properly calculated the applicable advisory

Guidelines range, considered the parties arguments, and adequately explained its reasons

for imposing a sentence slightly below the advisory Guidelines range. Streeter fails to

rebut the presumption of reasonableness accorded his below-Guidelines sentence.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal.          We therefore affirm Streeter’s criminal

judgment. This court requires that counsel inform Streeter, in writing, of the right to

petition the Supreme Court of the United States for further review. If Streeter requests that

a petition be filed, but counsel believes that such a petition would be frivolous, then counsel

may move in this court for leave to withdraw from representation. Counsel’s motion must

state that a copy thereof was served on Streeter. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                  AFFIRMED



                                              4